 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11   KELLY BUFFINGTON, an                      Case No. 8:18-cv-00106-JVS-JDE
     individual,
12
                                               ORDER ENTERING
13               Plaintiff,
                                               STIPULATED PROTECTIVE
14         v.                                  ORDER
15   NESTLE HEALTHCARE
16   NUTRITION, INC., a Delaware
     corporation; NESTLE USA, INC., a
17   Delaware corporation; GERBER
     PRODUCTS COMPANY, a Michigan
18   corporation; and DOES 1 through 30,
     inclusive,
19

20                     Defendants.
21         Having reviewed the parties’ Stipulated Protective Order (Dkt. 30) and good
22   cause appearing therefor, IT IS HEREBY ORDERED THAT the Stipulated
23   Protective Order is hereby adopted as and is entered as an Order of this Court.
24

25   Dated: October 11, 2018

26                                             __________________________
27                                             JOHN D. EARLY
                                               United States Magistrate Judge
28
